Case 6:19-cv-00432-JDK-JDL Document 23 Filed 03/25/21 Page 1 of 2 PageID #: 2228




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TEXAS
                               TYLER DIVISION

DANIEL LEE REED, #2040919,                 §
                                           §
      Petitioner,                          §
                                           §
v.                                         §    Case No. 6:19-cv-432-JDK-JDL
                                           §
DIRECTOR, TDCJ-CID,                        §
                                           §
      Respondent.                          §

           ORDER ADOPTING REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
       Petitioner Daniel Lee Reed, a Texas Department of Criminal Justice inmate

 proceeding pro se, filed this federal petition for a writ of habeas corpus pursuant to

 28 U.S.C. § 2254. The petition was referred to United States Magistrate Judge John

 D. Love for findings of fact, conclusions of law, and recommendations for disposition.

       On March 5, 2021, Judge Love issued a Report and Recommendation

 recommending that the Court deny the petition and dismiss the case with prejudice

 as time barred. Judge Love also recommended that a certificate of appealability be

 denied. Docket No. 20. Petitioner objected. Docket No. 22.

       Where a party objects within fourteen days of service of the Report and

 Recommendation, the Court reviews the objected-to findings and conclusions of the

 Magistrate Judge de novo. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the

 Court examines the entire record and makes an independent assessment under the

 law. Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en

 banc), superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the



                                           1
Case 6:19-cv-00432-JDK-JDL Document 23 Filed 03/25/21 Page 2 of 2 PageID #: 2229




 time to file objections from ten to fourteen days).

       Petitioner’s objections merely repeat his original contention that he should be

 afforded equitable tolling because his habeas attorney intentionally deceived him

 about his federal filing deadlines. Docket No. 22. Petitioner offers no evidence of

 this alleged deception, only conclusory statements. Id.

       Having conducted a de novo review of the Report and the record in this case,

 the Court has determined that the Report of the United States Magistrate Judge is

 correct, and Petitioner’s objections are without merit.        The Court therefore

 OVERRULES Petitioner’s objections (Docket No. 22) and ADOPTS the Report and

 Recommendation of the Magistrate Judge (Docket No. 20) as the opinion of the

 District Court. Petitioner’s petition for habeas corpus is hereby DISMISSED WITH

 PREJUDICE as time barred.            Further, the Court DENIES a certificate of

 appealability.

          So ORDERED and SIGNED this 24th day of March, 2021.



                                                ___________________________________
                                                JEREMY D. KERNODLE
                                                UNITED STATES DISTRICT JUDGE




                                            2
